United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
DEPOT, Cherry Point, NC, Employer
__________________________________________
Appearances:
Ernest J. Wright, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-2068
Issued: April 8, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On September 9, 2013 appellant, through her attorney, filed a timely appeal from an
August 6, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration as untimely filed and insufficient to establish clear
evidence of error. The Board docketed the appeal as No. 13-2068.
The Board has duly considered the matter and finds that the case is not in posture for
decision. By decision dated July 23, 2012, OWCP denied appellant’s claim for a schedule award
after finding that the medical evidence was insufficient to show that she sustained an impairment
to a scheduled member or function as a result of her accepted employment injuries.1

1

OWCP accepted that on May 1, 2007 appellant, then a 47-year-old production controller, sustained a contusion
of the scalp or neck, a right elbow contusion, a bilateral hand contusion, a back contusion, neck strain, lumbar strain,
concussion, postconcussion syndrome and an aggravation of cervical spondylosis with myelopathy at C4-5 and C5-6
when she fell down stairs. In a decision dated June 17, 2009, it found that she had not established a recurrence of
disability beginning March 17, 2009. In decisions dated February 28, April 2 and 10, and May 7, 2012, OWCP
denied appellant’s request for disability compensation for periods from February through April 2012. By decision
dated August 6, 2012, it denied her request for compensation for four hours on June 8, 2012 for a medical
appointment.

On July 17, 2013 appellant, through her attorney, requested reconsideration of the
July 23, 2012 decision.2 In support of her request, she submitted a November 29, 2012
impairment evaluation from Dr. Ashraf Guirgues, an orthopedic surgeon, who provided findings
on examination for her cervical and lumbar spine, shoulders and upper and lower extremities.
Citing the American Medical Association, Guides to the Evaluation of Permanent Impairment
(6th ed. 2009), Dr. Guirgues determined that appellant had a 57 percent whole person impairment
based on his evaluation of her cervical and lumbar spine, weakness in the arm and foot drop. By
decision dated August 6, 2013, OWCP denied her reconsideration request after determining that
it was untimely filed and did not present clear evidence of error.
The Board finds that OWCP erroneously adjudicated appellant’s claim for a schedule
award as a request for reconsideration. In schedule award cases, a distinction is made between
an application for an additional schedule award and a request for reconsideration of the existing
schedule award. When a claimant is asserting that the original award was erroneous based on his
or her medical condition at that time, this is a request for reconsideration. However, even if the
term reconsideration is used, when a claimant is not attempting to show error in the prior
schedule award decision and submits medical evidence regarding a permanent impairment at a
date subsequent to the prior schedule award decision, it should be considered a claim for an
additional schedule award.3 In such a case, OWCP should issue a merit decision on the schedule
award claim, rather than adjudicate an application for reconsideration.4 As appellant submitted
new medical evidence addressing the issue of whether she had a permanent impairment due to
her work injury, the Board finds that OWCP erroneously issued a denial of her request for
reconsideration under the clear evidence of error standard. On remand, OWCP should review
the medical evidence and issue an appropriate decision regarding her claim for a schedule award.

2

By decision dated January 2, 2013, OWCP terminated appellant’s wage-loss compensation and authorization for
medical benefits effective January 3, 2013 on the grounds that she had no further employment-related disability or
need for medical treatment.
3

See E.T., Docket No. 13-1691 (issued September 25, 2013); T.S., Docket No. 12-1781 (issued
February 12, 2013).
4

See B.K., 59 ECAB 228 (2007); Candace A. Karkoff, 56 ECAB 622 (2005); see also Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (October 2011).

2

IT IS HEREBY ORDERED THAT the August 6, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: April 8, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

